BrowN, J.
The libelant sues for a balance of wages due from the British vessel Bothemay, on board of which he shipped for three years. On arrival at New York, after being two months abroad, he left the ship, and most of the crew did the same. His wages by the articles were £2 10s., per month. The current rate at New York was $30. The defense is desertion. The libelant was not regularly discharged. The excuse for leaving is alleged cruel treatment, viz., that he was triced up by the master for a comparatively trifling offense, his hands being handcuffed behind him, a rope rove through, and carried over some skids, and then lifted up so that he rested only upon his toes, causing great suffering.
If the punishment to the extent alleged by the seaman were proved, I should hesitate to regard the case as one of desertion. The captain, mate, and steward, however, all testify that the libelant was not at all lifted up, but stood firmly upon his feet. The steward testified that part of the time he was dancing a jig. The libelant was present when this testimony was given, and had opportunity to deny or rebut it, but did not do so; and his story is not confirmed by any other witnesses among his many companions, who must have been fully cognizant of the facts. After two or three weeks ashore he shipped on board another vessel, presumably at much higher wages. There is too much uncertainty as to the libelant’s claim of excessive punishment, resting upon such uncorroborated statements of his own, and too much room for suspicion as to his good faith, in the various circumstances of the case, to warrant a decree in his favor, and the libel must, therefore, be dismissed.